Exhibit 99.1 November 14, 2016 AMERICAN FARMLAND ANNOUNCES THIRD QUARTER 2016 RESULTS New York, NY, November 14, 2016 – American Farmland Company (NYSE MKT LLC: AFCO) (the “Company” or “AFCO”), a specialized real estate investment trust focused on the ownership, acquisition, development and management of a portfolio of diversified, high-quality U.S. farmland, today announced results for the quarter ended September 30, 2016. “We are pleased to announce our third quarter 2016 results and reiterate our enthusiasm about our planned merger with Farmland Partners, Inc.With respect to our third quarter 2016 results, we note that both revenue and earnings were generated at levels above those of either the first or second quarters and above those of the comparable period in 2015.Regarding the planned merger which we announced in September as a conclusion to our strategic alternatives review process, we continue to believe this transaction will create the largest and most diverse public farmland REIT in the United States and that the combined scale, diversification and lower cost structure will be of significant benefit to our shareholders. We currently expect the transaction to close during the early part of the first quarter of 2017, subject to customary closing conditions, including the approval of the shareholders of both AFCO and Farmland Partners, Inc.,” remarked Thomas S.T. Gimbel, Chief Executive Officer.
